Case 1:19-cv-11439-TLL-PTM ECF No. 37 filed 08/27/20                     PageID.252        Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION



PETROJEBLA, SA de C.V.,

        Plaintiff,                                      Case No. 19-CV-11439
                                                        Honorable Thomas L. Ludington

v.

BETRON ENTERPRISES, INC.,
BETRON LP GAS, INC.,
RICHARD E. BETRON, JR.,

      Defendants.
___________________________________/

     ORDER GRANTING PLAINTIFF’S COUNSEL’S MOTION TO WITHDRAW AND
              DIRECTING PLAINTIFF TO SECURE NEW COUNSEL

        Plaintiff PetroJebla, SA de C.V., is a Mexican corporation with its principal place of

business in Mexico City, Mexico. ECF No. 1. On May 16, 2019, Plaintiff filed a complaint

against three defendants: Betron Enterprises, Inc., Betron LP Gas, Inc., and Richard E. Betron,

Jr. Plaintiff seeks damages from Defendants under theories of breach of contract and unjust

enrichment after Defendants allegedly failed to deliver liquid propane gas as required by a

contract between the parties. ECF No. 1. Since the filing of the complaint, Plaintiff has been

represented by Jaffe, Raitt, Heuer & Weiss, P.C. (the “Jaffe Firm”). ECF No. 1 at PageID.13.

        On July 7, 2020, the Jaffe Firmed moved to withdraw as Plaintiff’s counsel, stating that,

as a result of Plaintiff’s failure to satisfy its financial obligations to the Jaffe Firm, there had been

a breakdown of the attorney-client relationship. ECF No. 34 at PageID.241. On August 13, 2020,

counsel for the parties appeared by video in a Zoom meeting status conference with the Court.

ECF No. 35. The Court asked the Jaffe Firm to submit supplemental briefing that identified the
Case 1:19-cv-11439-TLL-PTM ECF No. 37 filed 08/27/20                PageID.253      Page 2 of 3



Jaffe Firm’s attempts to communicate with Plaintiff regarding its financial obligations. On

August 14, the Jaffee Firm submitted supplemental briefing pursuant to the Court’s request. ECF

No. 36.

          According to the supplemental briefing, the Jaffe Firm discussed Plaintiff’s financial

obligations to the Jaffe Firm on May 14 by phone, July 1 by email, and July 7 by phone. ECF

No. 36 at PageID.250. After a conference call with representatives of Plaintiff on July 7, 2020,

the Jaffe Firm concluded that payment of the sum due to the Jaffe Firm would not be

forthcoming. ECF No. 36 at PageID.250. The Court finds that Plaintiff has substantially failed to

fulfill its financial obligations to the Jaffe Firm and that Plaintiff has been given reasonable

warning of withdrawal. Accordingly, the Jaffe Firm’s motion to withdraw is proper under MRCP

1.16(b)(4). Per the Jaffe Firm’s suggestion, Plaintiff will be granted 30 days to secure new

counsel, after which the complaint will be subject to dismissal for failure to prosecute under

Federal Rule of Civil Procedure 41(b). See Rowland v. California Men's Colony, 506 U.S. 194,

202, (1993) (noting that a corporate entity cannot appear in federal court without licensed

counsel).

          Accordingly, it is ORDERED that the Jaffe Firm’s Motion to Withdraw as Counsel, ECF

No. 34, is GRANTED.

          It is further ORDERED that the Jaffe Firm is DIRECTED to serve a copy of this order

as well as the Jaffe Firm’s Motion to Withdraw as Counsel and supplemental briefing, ECF Nos.

34 and 36, upon Plaintiff PetroJebla, SA de C.V.

          It is further ORDERED that David S. McDaniel and Peter M. Falkenstein of Jaffe Raitt

Heuer & Weiss, P.C., are TERMINATED as counsel of record.




                                               -2-
Case 1:19-cv-11439-TLL-PTM ECF No. 37 filed 08/27/20           PageID.254      Page 3 of 3



       It is further ORDERED that Plaintiff PetroJebla, SA de C.V., is DIRECTED to secure

new counsel by September 28, 2020 or face dismissal.




                                                       s/Thomas L. Ludington
                                                       THOMAS L. LUDINGTON
                                                       United States District Judge

Dated: August 27, 2020




                                           -3-
